PER CURIAM.

Writ Denied.

Applicant’s motion for revocation of her appointment as counsel for the indigent defendant charged with D.W.I. and speeding was correctly denied by the trial court. The fact that applicant has limited her practice to civil law does not pose a likelihood that she cannot render effective legal assistance to the defendant, nor does her appointment against her will violate her constitutional rights. See State v. Bryant, 324 So.2d 389 (La.1975); State v. Campbell, 324 So.2d 395 (La.1975); State v. Doucet, 352 So.2d 222 (La.1977); Code of Professional Responsibility, Ethical Considerations 2-25 and 2-29.